DETAILED ACTION
Applicant’s response of 11/18/2021 have been entered and considered. Upon entering amendment, claims 4, 36 have been amended. Claims 1-10, 25-51 remain pending and claims 25-29, 31, 45-49, and 51 remain withdrawn.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that “For example, the Office Action improperly reuses and intermingles components of Liao for multiple uses and components… The Office Action has not provided a reasoned explanation of why a person with skill in the art would cut out the output terminal of transfer switch 13 and append it to microcontroller 11 or how the appended output terminal would work with the microcontroller 11.” (Remarks, pg. 17). The examiner respectfully disagrees. The applicant has not provided any evidence how the examiner has “improperly” interpreted the components of Liao. It appears that the applicant is construing the term “control module” more narrowly than the broadest reasonable interpretation (BRI) and how it is currently presented in the claims. For example, the control module, as currently claimed, does not have any defining characteristics and does not have any physical limitations/construction to prohibit a broad interpretation. Therefore, without any claimed structural limitations (rectifier/inverter/switch, etc.), the term “control module” is in effect a combination of components under BRI. Moreover, a person with skill in the art would not “cut out the output terminal” as suggested by applicant, but rather it is a grouping of components in a box defined as a control module that would extend to include Liao’s microcontroller 11 and the output terminal of transfer switch 13 (see annotated fig.1 below). It is labeling/grouping components of directly from the control module- just that it is “configured to provide a first power output. Liao, par [26] states “the microcontroller 11 will control the first transfer switch 13… into AC power supply for output to the at least one load…” Thus, one of ordinary skill in the art would clearly understand that placing a box around Liao’s microcontroller 11 and the output terminal of transfer switch 13 satisfies the broad language of the claims as currently presented, because the microcontroller 11 is configured to provide the first output power via the output terminal of transfer switch 13. Again, the claim does not explicitly recite the control module directly provides a first power output and does not explicitly recite where the “first output” is located- is it located on the control module itself or is it located at the output terminal of the transfer switch? The claim does not say and therefore lends itself to a broader interpretation.
In order to overcome the current rejection, the applicant is encouraged to amend to 1) define the distinguishing structural limitations of the control module; 2) the control module should be recited as actually receiving the AC power from the transfer switch and the control module itself directly (i.e. not through any other component) providing a first and second power output(s); and 3) the locations of the power outputs need to be explicitly claimed as being a part of the control module.
The addition of Cooper was in part to add a second distinct electrical connection (i.e. the claimed third electrical connection) between the inverter and the transfer switch, but to also modify add additional outputs for multiple loads as suggested by Liao’s par [29]. Annotated fig.1 illustrates the combination’s teachings.


    PNG
    media_image1.png
    527
    683
    media_image1.png
    Greyscale

Furthermore, the examiner offered a second interpretation for independent claim 32 in which the control module was interpreted as (11) and that the first power output is provided indirectly via the output terminal of transfer switch (13) as taught by Liao’s par [26]. Claim 32 does not recite where the output is located and whether the control module is directly providing the power or not. The applicant did not provide any arguments for independent claim 32. It has been held that “If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.” MPEP 2145.  In this instance, the Applicant has not presented any arguments to address or rebut the interpretation provided for independent claim 32.
Applicant argues that, “official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common 
The applicant reiterates the argument with respect to “appending an output from a transfer switch to a microcontroller” (Remarks, pg.17). As stated earlier, the control module does not have any defining characteristics and does not have any physical limitations/construction to prohibit a broad interpretation. The examiner is not “appending an output from a transfer switch to a microcontroller” in the sense that the output terminal of the transfer switch is being removed from the transfer switch, the examiner is merely labeling/grouping components in a box defined as a “control module” that would extend to include Liao’s microcontroller 11 and the output terminal of transfer switch 13 (see annotated fig.1). The claim broadly recites “control module configured to… provide a first power output via a first output”- this does not require that the power output has to come directly from the control module. Liao, par [26] states “the microcontroller 11 will control the first transfer switch 13… for output to the at least one load…” Thus, one of ordinary skill in the art would clearly understand that placing a box around Liao’s microcontroller 11 and the output terminal of transfer switch 13 satisfies the broad language of the claims as currently presented, because the microcontroller 11 is configured to provide the first output power via the output terminal of transfer switch 13. Again, the claim does not explicitly recite the control module directly provides a first power output and does not explicitly recite where the “first output” is located- is it located on the control module itself or is it located at the output terminal of the transfer switch? The claim does not say and therefore lends itself to a broader interpretation. See suggestions above for how to overcome the current rejection.

Therefore, for the reasons discussed above, the rejections are being maintained. The applicant is encouraged to amend the claims according to examiner’s recommendations above to overcome the current rejection. If any questions remain, the applicant is encouraged to contact the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-6, 8, 30, 32-35, 38-39, 41, 44, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1).
Regarding Claim 1,
Liao (fig.1) teaches an apparatus, comprising: 
one or more batteries (14, pars [26-27]; battery power of 14); 
a transfer switch (13) configured to: 
receive AC power from an external power source (2) via a first electrical connection (par [26]; transfer switch 13 receives AC power directly from external power source 2 via a first electrical connection), 
provide AC power to an inverter (12) via a second electrical connection (12) (par [26]; AC power from external power source 2 is provided to inverter 12 via a second electrical connection between the transfer switch 13 and inverter 12 to convert AC to DC to charge the one or more batteries 14), 
receive AC power from the inverter (12) via the second electrical connection (par [26]; the transfer switch 12 is configured to receive AC power from inverter 12 converting DC to AC via the second electrical connection between 12 and 13), 
provide AC power to an external device (3) via a fourth electrical connection (par [26]; AC power provided via a fourth electrical connection between transfer switch 13 and load 3); 
couple to a control module (11) via a fifth electrical connection (see fig.1, fifth electrical connection between the transfer switch 13 and control module 11);
the inverter (12) configured to: 

invert the DC power to AC power (par [26]), and 
provide the AC power to the transfer switch (13) via the second electrical connection (par [26]); and 
the control module (11 and output terminal of transfer switch 13; note: this is merely labeling a combination of elements as “the control module” since the claim does not recite any structural limitations to prohibit a broad interpretation. See response to arguments for further clarification) configured to: 
control operation of the inverter (12) (par [26]; the control module 11 controls operation of the inverter 12 by causing the transfer switch 13 to switch to the inverter causing it to convert the DC power stored in battery 14 into AC power), 
provide a first power output via a first output (see fig.1, par [29]; providing a first power output via a first output/output terminal of transfer switch 13 noting that the claim does not recite the control module directly provides a first power output via a first output), and provide a second power output (par [29]; “multiple loads 3 can be connected to the output terminal of the first transfer switching, which means providing a first output for one load and a second power output for a second load).
Liao does not explicitly illustrate that the transfer switch is configured to receive AC power from the inverter via a third electrical connection and the control module is configured to provide the second power output via a second output.
Cooper (fig.12), however, teaches it is known in the art for the transfer switch (47) to be configured to provide AC power to an inverter (66 of 66 and 67) via a second electrical 
Cooper further teaches providing the first power output via a first output (22b to provide power to load 17), and a second power output via a second output (22b to provide power to second load 18).  
Thus, the combination teaches that Liao’s transfer switch 13 would, in addition to the second electrical connection, obviously have a third electrical connection- the third electrical connection from the inverter to the transfer switch in which the transfer switch receives the AC power from the inverter and the inverter provides the AC power to the transfer switch. Furthermore, Liao’s multiple loads 3 would obviously be connected to two separate output terminals (see annotated fig.1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Liao to that of Cooper. The motivation would have been to selectively control multiple loads and because Liao’s transfer switch already provides AC power to the inverter and receives AC power from the inverter- having two separate and distinct connections to accomplish this would have been well-within the level of ordinary skill in the art. 
The combination of Liao and Cooper does not explicitly disclose to provide AC power to the control module.
Pouchet (fig.5), however, teaches providing AC power (i.e. from inverter 40 via power line 60) to the control module (48, par [47]).
Thus, the combination teaches that since the transfer switch 13 in Liao provides AC power to the inverter 12, it can obviously also be the provider of AC power to the control module 11 via the fifth electrical connection.



    PNG
    media_image1.png
    527
    683
    media_image1.png
    Greyscale

Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches where the first power output comprises AC power or DC power (Liao, fig.1, AC power output from the transfer switch to the load 3 and Cooper, Col.44, lines 4-8, provide AC power to the loads), and wherein the second power output comprises AC power or DC power (Liao, fig.1, 
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the inverter is further configured to provide the AC power to the transfer switch via the third electrical connection when AC power is not present on the first electrical connection (Liao, par [26] and Cooper, fig.12, 67 of inverter 66 and 67 provides the AC power to the transfer switch 47 via the third electrical connection. There is no AC power present in Cooper when the inverter is providing the AC power, because the inverter is connected to the input terminal of transfer switch 47 to provide the AC power while the AC power from the grid 12 is disconnected/not present. The AC power not being present because the system is not operating normally is also taught by Liao’s par [26]).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein when AC power is not available via the first electrical connection, the transfer switch is configured to provide the AC power to the control module via the fifth electrical connection (combination of Liao, fig.1, par [26] and Pouchet, fig.5, par [47]; Liao teaches the transfer switch 13 provides the AC power and shows the fifth electrical connection between the switch 13 and controller 11 when AC power is not available via the first electrical connection. Pouchet teaches supplying AC power from the inverter 40 to controller 48 under all conditions. Thus, the combination teaches providing AC power to the control module via the fifth electrical connection when primary AC power is not available).
Regarding Claim 6,

Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the external power source comprises an AC power generator (Liao, fig.1, par [10]; power generator used for the input power supply 2) configured to be powered by at least one of gasoline (Cooper, Col.13, lines 42-45, 49-51), liquid propane gas, natural gas (Cooper, Col.13, lines 42-45, 49-51), or diesel fuel.
Regarding Claim 30,
The combination teaches the claimed subject matter in claim 1 and Liao further teaches wherein the inverter is further configured to: receive an AC input from the second electrical connection (Liao, fig.1, par [26]; the inverter receives the AC input from 2 via switch 13); convert the AC input to DC power (Liao, fig.1, par [26]; AC power from the power input is rectified); and provide the DC power to the one or more batteries (Liao, fig.1, par [26]), wherein the one or more batteries are configured to be charged by the provided DC power (Liao, fig.1, par [26]).
Regarding Claim 32,
Liao (fig.1) teaches a method comprising:
configuring an inverter (12) to: 

invert the DC power to AC power (par [26]), and
provide the AC power to a transfer switch (13);
configuring the transfer switch (13) to:
receive the AC power (see fig.1, switch 13 receives the inverted AC power), and
provide at least a portion of the AC power to an external device (3) (par [26]); and
configuring a control module (11) to:
control operation of the inverter (12, par [26]; the control module 11 controls operation of the inverter 12 by causing the transfer switch 13 to switch to the inverter causing it to convert the DC power stored in battery 14 into AC power),
provide a first power output via a first output (see fig.1, par [29]; providing a first power output via a first output/output terminal of transfer switch 13 noting that the claim does not recite that power is provided directly from the control module), and provide a second power output (par [29]; “multiple loads 3 can be connected to the output terminal of the first transfer switching, which means providing a first output for one load and a second power output for a second load).
Liao does not explicitly illustrate the control module is configured to provide the second power output via a second output.
Cooper (fig.12) teaches providing the first power output via a first output (22b to provide power to load 17), and a second power output via a second output (22b to provide power to second load 18).  
Thus, the combination teaches that Liao’s multiple loads 3 would obviously be connected to two separate outputs to provide two separate power outputs.

The combination of Liao and Cooper does not explicitly disclose providing the at least another portion of the AC power to the control module.
Pouchet (fig.5), however, teaches providing at least another portion of the AC power (i.e. from inverter 40 via power line 60) to the control module (48, par [47]).
Thus, the combination teaches that since the transfer switch 13 in Liao provides AC power to the inverter 12, it can obviously also be the provider of AC power to the control module 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination so that Liao’s transfer switch provides another portion of the AC power to the control module. The motivation would have been to power the control module in a well-known and well-desired fashion.
Regarding Claim 33,
The combination of Liao in view of Cooper and Pouchet teaches the claimed subject matter in claim 32 and the combination further teaches the transfer switch to: receive additional AC power from an external power source (Liao, fig.1, par [26]; receiving AC power from external power source 2 during normal operations); and provide the additional AC power to the inverter (Liao, fig.1, par [26]; AC power from external power source 2 is provided to inverter 12 between the transfer switch 13 and inverter 12 to convert AC to DC to charge the one or more batteries 14).
Regarding Claim 34,

Regarding Claim 35,
The combination of Liao in view of Cooper and Pouchet teaches the claimed subject matter in claim 32 and Liao further teaches causing the inverter to provide the AC power to the transfer switch when AC power from an external power source is unavailable (Fig.1, par [26]; AC power is provided from the inverter 12 to transfer switch 13 when input supply 2 is unavailable).
Regarding Claim 38,
The combination teaches the claimed subject matter in claim 32 and the combination further teaches configuring the transfer switch to provide at least a portion of the AC power to the control module when AC power from an external power source is unavailable (combination of Liao, fig.1, par [26] and Pouchet, fig.5, par [47]; Liao teaches the transfer switch 13 provides AC power and shows the electrical connection between the switch 13 and controller 11 when AC power from 2 is not available. Pouchet teaches supplying AC power from the inverter 40 to controller 48 under all conditions. Thus, the combination teaches providing AC power to the control module when AC power from the external power source is not available).
Regarding Claim 39,
The combination teaches the apparatus necessary to complete the recited method steps in claim 39 as discussed above in the rejection of claim 6.
Regarding Claim 41,
Claim 41 recites the same limitations as discussed above in the rejection of claim 8 and is therefore rejected in the same fashion.
Regarding Claim 44,

Examiner takes official notice that Lithium Ion (Li+) battery, a lead acid (Pb) battery, or a Lithium Iron Phosphate (LiFePo) battery are well-known types of batteries in the art. 
Regarding Claim 50,
The combination teaches the claimed subject matter in claim 32 and Liao further teaches configuring the inverter to: receive an AC input (Liao, fig.1, par [26]; the inverter 12 receives the AC input from 2 via switch 13); convert the AC input to DC power (Liao, fig.1, par [26]; AC power from the power input is rectified); and provide the DC power to charge the one or more batteries (Liao, fig.1, par [26]).
Claims 4, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Cohen et al. (2010/0045107 A1).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1.
The combination does not explicitly disclose the transfer switch comprises an adjustable voltage proving time delay configured to variably set at least one of a voltage delay trigger or a time 
Cohen (fig.2a), however, teaches the transfer switch (204, 212a) comprises an adjustable voltage proving time delay (212a) configured to variably set at least one of a time delay trigger (par [19]; time delay 212a may be programmed- which makes it “adjustable” and “variably set”) when AC power presence is detected on the first electrical connection (par [19]; coupling conversion circuitry to the AC power line when the available AC power is available (i.e. when the AC power is detected) and upon the expiration of a timer)), and wherein the transfer switch is further configured to override a power selection of the inverter (par [19]; when the AC power line is available and the timer has expired, the transfer switch 204 overrides the selection of the inverter to receive AC power from the input 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cohen’s in order to delay the switching of the power source by the transfer switch.
Regarding Claim 36,
The combination teaches the claimed subject matter in claim 32.
The combination does not explicitly disclose the transfer switch comprises an adjustable voltage proving time delay configured to variably set at least one of a voltage delay trigger or a time delay trigger when the transfer switch receives AC power from an external power source.
Cohen (fig.2a), however, teaches the transfer switch (204, 212a) comprises an adjustable voltage proving time delay (212a) configured to variably set at least one of a time delay trigger (par [19]; time delay 212a may be programmed- which makes it “adjustable” and “variably set”) when the transfer switch receives AC power from an external power source (par [19]; coupling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cohen’s in order to delay the switching of the power source by the transfer switch.
Regarding Claim 37,
The combination teaches the claimed subject matter in claim 32 and the combination in further view of Cohen teaches further configuring the transfer switch to override a power selection of the inverter (Liao, par [26] and Cohen, par [19]; Liao teaches the transfer switch is switched back to be provided by the AC power thus override the power selection of the inverter providing power when normal AC power is available again and Cohen teaches when the AC power line is available and the timer has expired, the transfer switch 204 overrides the selection of the inverter to receive AC power from the input 202).
Claims 7 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Moon (2011/0175451 A1).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 6 and the combination further teaches wherein the inverter is further configured to provide AC power to the transfer switch via the third electrical connection (Liao, par [26] and Cooper, fig. 12; the inverter inverts the DC into AC to provide it to the transfer switch) and providing the DC power to the one or more batteries via the sixth electrical connection (Liao, par [26]; the inverter rectifies AC power from the AC input into DC and provides it to charge the battery).

Moon (fig.1), however, teaches the inverter (10, 30) provides AC power from the battery (100) while simultaneously providing DC power to the battery (par [9]; “controls the battery to supply power to the load (i.e. via 30) and to be simultaneously charged with power generated by the power generation system (i.e. via 10))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Moon. The motivation would have been to charge and discharge the battery in a recognized manner in the art. 
Note: The claim recites “the inverter is configured to…” A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Additionally, it is noted that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114-2115). The claim should recite “wherein the control module is further configured to control the inverter…”
Regarding Claim 40,
The combination teaches the apparatus necessary to complete the recited method steps in claim 40 as discussed above in the rejection of claim 7.
Claims 9, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Stone (2007/0262641 A1).
Regarding Claim 9,

Stone (figs.1 and 2), however, teaches a wheeled container (see fig.2) configured to hold one or more batteries (fig.1, 26), the transfer switch (“ATS”), the inverter (“inverter”+ charger 28) and the control module (34) (par [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the components of the combination of Liao in view of Cooper, and Pouchet in Stone’s wheeled container. The motivation would have been to have a portable power supply cart.
Regarding Claim 42,
Claim 42 recites the same limitations as discussed above in the rejection of claim 9 and is therefore rejected in the same fashion.
Claims 10, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2016/0126787 A1) in view of Cooper (10,879,727) in further view of Pouchet et al. (2008/0278003 A1) in further view of Lee et al. (2018/0323641 A1).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein at least one battery of the one or more batteries comprises an auxiliary port configured to provide external DC power or to receive external DC power, and wherein the one or more batteries comprise one or more of a Lithium Ion (Li+) battery, a lead acid (Pb) battery, or a Lithium Iron Phosphate (LiFePo) battery.
Lee (fig.2a), however, teaches at least one battery (204, 205) of the one or more batteries comprises an auxiliary port (213) configured to provide external DC power or to receive external 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination’s battery to have an auxiliary input. The motivation would have been to allow the battery to charge an external DC type device and be charged from an external source. Furthermore, it would have been an obvious matter of design choice for the rechargeable battery to be one of a Lithium Ion battery, a lead acid battery, or a lithium iron phosphate battery, since applicant has not disclosed that the type of rechargeable battery solves any stated problem or is for any particular purpose besides charging and discharging and it appears that the invention would perform equally well with any type of rechargeable battery.
Regarding Claim 43,
The combination teaches the claimed subject matter in claim 32. The combination does not explicitly disclose wherein at least one battery of the one or more batteries comprises an auxiliary port configured to provide external DC power or to receive external DC power.
Lee (fig.2a), however, teaches at least one battery (204, 205) of the one or more batteries comprises an auxiliary port (213) configured to provide external DC power or to receive external DC power (pars [51 and 56]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination’s battery to have an auxiliary input. The motivation would have been to allow the battery to charge an external DC type device and be charged from an external source.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836